DETAILED ACTION
Applicants claim amendments in the response filed 9/10/2021 is acknowledged and entered into the record.
Accordingly, Claims 1-3, 6-13, 15-27, 29 and 34 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 15-27, 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Patent 9,308,257).
The claims are drawn to a pharmaceutical composition comprising a bispecific single chain antibody construct which binds to CD3 and CD19 and at least one preservative at a concentration effective to inhibit the growth of microbes and a buffer, wherein the construct is stable. Dependent claims are drawn to wherein the pharmaceutical composition further comprises citrate buffer, polysorbate 80 and/or lysine HCL at specific concentrations and overall pH to inhibit multimer formation.
Sharma et al. teach pharmaceutical compositions said to minimize aggregation of bispecific single chain antibody BiTE constructs such as the MT103 construct which binds to CD3 and CD19 and has in vivo half life (see paragraph 521). Sharma et al. teach each and every limitation of the instant claims. 

Response to Arguments
Applicant's argue in the response filed 09/10/2021 that the amendments to Claim 1 that (i) the at least one preservative is present in a concentration in the range 0.11 to 0.9% (w/v) and that (ii) the composition can be stored until use as a solution in a frozen state or as a lyophilisate without the need for adding an additional preservative, stabilizer or surfactant for administration, are not disclosed by Sharma et al. These arguments have been carefully considered but not found to be persuasive. Sharma et al. disclose in paragraph 90 (as noted above in the original rejection) the preservatives such as benzyl alcohol at a “concentration at any suitable concentration such as between about 0.001% to about 5%, or any range or value therein. The concentration of preservative used in the formulations of the invention is a concentration sufficient to yield a microbial effect.” The range cited by Sharma et al. includes the range instantly claimed. It is noted the claims refer to intended use limitations regarding when the claimed composition is used for administration. The intended use of a product claim carries no patentable weight [see MPEP 2111.02]. Therefore the limitations reciting “without the need for adding an additional preservative, stabilizer or surfactant for administration” do not need to be met by Sharma et al. It is also noted this recitation of no further additional preservatives is not commensurate in scope with dependent claims 12 and 13 reciting the claimed pharmaceutical composition further comprises one or more excipients. Sharma et al. discloses examples determining aggregate formation when reconstituted with/without additional preservatives (see section 6.2 and Figs 23-27). And finally it is noted the claims recite a pharmaceutical composition “comprising” and therefore the prior art can teach additional excipients not recited in the instant claims.  For these reasons the rejection of record is hereby maintained. 

Conclusion
Claims 1-3, 6-13, 15-27, 29 and 34 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643